Title: To Benjamin Franklin from Benjamin Franklin Bache, 21 February 1782
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
Genêve ce 21 fevrier 1782.
Ne soyez pas ètonné si je vous écris une lettre qui est si prês de l’autre c’est pour vous demander permission d’acheter un livre qui est instructif et qui en même temps me plairoit beaucoup c’est (le Voyageur françois) en 28 Volumes mais Mr. Marignac n’a pas jugé apropos de me l’acheter, ni moi même parcequ’il coutoit 9 Louis et demi, voila mon Cher grand Papa ce que j’ai a vous dire sur ce sujet. Je vous prie me faire savoir si vous voulez que j’achete le livre et de me repondre le plustôt qu’il vous sera possible parcequ’il peut se vendre avant que J’aie vôtre permission. Je vous prie de me dire aussi quand il me faudra commencer ces lettres de Change, et aussi quand vous m’enverez ces exemples. Les Lettres de Mon cher papa et de ma mama m’ont fait beaucoup de plaisir et celle de Cockran aussi, que j’ai reçu le même jour que je vous ècris parcequ’elle est faite en vers. Md Cramer Vous fait bien ses compliments, et Mr et Md Marignac vous presentent bien leurs respects. Faites bien mes Compliments à mon Cousin et mes amitiés à Cockran.
J’ai l’honneur d’etre mon Cher Grand Papa Votre très obeissant et très affectionné petitfils
B. Franklin Bache
Faites aussi s’il vous plait mes compliments aux jeunes Moris.
 
Addressed: A Monsieur / Monsieur Franklin Ministre Plenipotentiaire / des Etats unis de L’Amerique auprès de / sa Majesté très chrètienne, Recommandée / A Monsieur Grand Banquier / Ruë Montmartre / A Paris
Notation: B.F.B. to Dr. F. Geneva, Feb. 21. ’82
